Wf8-f¥
                     ELECTRONIC RECORD



                                                           AGGRAVATED
COA#      04-13-00796-CR                 OFFENSE:          ASSAULT

          BRAD ANTHONY SMITH V.
STYLE: the state of texas                COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT: 226™ DISTRICT COURT


DATE: 09/24/14            Publish: NO    TCCASE#:         2009CR10882




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         BRAD ANTHONY SMITH V.
STYLE:   THE STATE OF TEXAS                    CCA#:
                                                              f»5g-/V
    AP/£llAHT'^>              Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:
                                               JUDGE:

DATE:    fft/fff/zJJf                          SIGNED:                  PC:_
JUDGE:      £m^4/U^y^                          PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: